404 F.2d 1096
Hoke BOOTH, David Loyd Meadow, and William Smith, Appellants,v.UNITED STATES of America, Appellee.
No. 25604.
United States Court of Appeals Fifth Circuit.
Dec. 10, 1968, Rehearing Denied Jan. 17, 1969, CertiorariDenied April 1,1969, See 89 S.Ct. 1274.

Guy B. Scott, Jr., Athens, Ga., for appellants.
Tyrus R. Atkinson, Jr., Asst. U.S. Atty., Floyd M. Buford, U.S. Atty., Macon, Ga., for appellee
Before JOHN R. BROWN, Chief Judge, TUTTLE, Circuit Judge, and FISHER, District Judge.
PER CURIAM:


1
The defendants were convicted for carrying on the business of distillers of spirituous liquors without having given the required bond under 26 U.S.C. 5173, 5601(a).1  The court below is charged with error in failing to grant a pre-trial motion to suppress evidence obtained through alleged improper search and seizure.


2
We find the evidence to be more than sufficient to show probable cause to make the arrest of appellants and, further, none of the evidence was gained by an illegal search.  Seay v. United States, 380 F.2d 358 (5th Cir. 1967).


3
Affirmed.



1
 Appellants were three of five defendants convicted.  Two defendants did not appeal